DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election in the reply filed 3/4/2021 is acknowledged. Group III, Species A, Subspecies D and Subspecies P were elected without traverse. Subspecies I, Subspecies K and Subspecies V were elected with traverse. The traversal is on the grounds that the subspecies set forth in the requirement are not the subject of any pending claims. This is not found persuasive because, as per MPEP 808.01(a), restriction is proper when only generic claims are present but they encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim. Regarding the traversed groupings of subspecies, there is no disclosure of a relationship between the subspecies of each grouping and, therefore, they are considered independent inventions and patentably distinct, rendering restriction proper.  Additionally, Applicant requests a more complete list of diagnostic elements than that which was set forth in Subspecies K-O; the Examiner respectfully disagrees as these appear to be all the subspecies disclosed in Para 205-217.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The Examiner notes that much of the language used throughout the claims is not found in the specification. Therefore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, the claimed language that is not found in the specification is “first irrigant port”, “second irrigant port”, “aspirant port”, “first channel”, “second channel” and “third channel”. 
For the sake of examination, the below annotated Drawing set forth what Applicant is interpreting as being these features (although the Examiner recognizes that other interpretations are also possible). The interpretation for each of the sets of claims is different due to the different scopes of the three sets of claims. It is noted that, for the sake of interpretation and examination, the term “between” does not require the respective structures to be in fluid communication or to lie along the same central axis.

    PNG
    media_image1.png
    1064
    1287
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    877
    1429
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    868
    1429
    media_image3.png
    Greyscale

Claim Objections
Claim 28 is objected to because of the following informalities:  The phrases “the first port” and “the second port” on line 2 should be amended to recite “the first irrigant port” and “the second irrigant port” to match the language set forth in claim 27.  Appropriate correction is required.
Claim 56 is objected to because of the following informalities:  The phrase “the irrigant container” on line 1 lacks proper antecedent basis since no such container has been introduced in claim 31 (upon which claim 56 depends); it is suggested to replace the term “the” in this phrase with the term “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 31, 33, 41, 42, 43, 57 and 58 are newly presented and recite that various claimed structures (“the head, the irrigant reservoir, the aspirant reservoir, the first irrigant port, the aspirant port, the first channel, and the second channel” in claims 31 other elements of the device, but not from the device itself because it forms the device. For the sake of examination, claims 31, 33, 41, 42, 43, 57 and 58 are interpreted as reciting “removably connectable to the body 
Claim 50 is newly presented and recites the phrase “the body second channel” which lacks proper antecedent basis. It is unclear if this was a typographical error and is intended only to refer to “the second channel” or if this was intended to introduce a channel of the body. For the sake of examination, the former is the interpretation applied to the claim; accordingly, it is suggested to remove the term “body” from this phrase.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 27, 28 and 31-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abate (PG PUB 2003/0089367) in view of Fields (US Pat 2,470,297) and Bensoussan (PG PUB 2008/0208112).
Re claim 27, Abate discloses a portable handheld device (as seen in Fig 1; all reference numbers set forth below refer to Fig 1 unless otherwise cited) for irrigating and aspirating (Para 24) comprising: a surface (the outer surface of truncated cone-shaped exit section 32) engageable with a nose (Para 30); a body 11; a head 12+13+14+15; an irrigant reservoir 12 (Para 24); an aspirant reservoir 13 (Para 24); a first irrigant port (the distal opening of truncated cone-shaped exit section 32, labeled in annotated Fig B below); a second irrigant port (the distal opening of atomizer nozzle 29, labeled in annotated Fig B below); an aspirant port 34; a first channel (the lumen within truncated cone-shaped exit section 32, labeled in annotated Fig B below); a second channel (the lumen within concentrator 30, labeled in annotated Fig B below); a third channel (extending within duct 16, labeled in annotated Fig B below); and a pump 19+20 (Para 20), wherein the first channel is to one side of the second channel (as seen in Fig B below, the first channel is distal to the second channel and also surrounds the second channel and therefore it is to a forward side of the second channel and also to a multitude of lateral sides of the second channel), wherein when the head is connected to the body, the first channel is between the first irrigant port and the second irrigant port (as seen in Fig B below), wherein when the head is connected to the body, the first channel is between the first irrigant port and the irrigant reservoir (as seen in Fig B below), wherein when the head is connected to the body, the second channel is 
Abate does not explicitly disclose that the surface engageable with a nose is compliant. Fields, however, teaches a device comprising a surface 24 (Fig 6) engageable with a nose (as seen in Fig 6) wherein the surface is compliant (Col 3, Lines 3-10) for the purpose of being soft and comfortable to the nostril during use (Col 3, Lines 3-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abate to include the surface such that it is compliant, as taught by Fields, for the purpose of being soft and comfortable to the nostril during use (Col 3, Lines 3-10). 
Although disclosing that parts of the device are intended to be disassembled (Para 7), Abate (as modified by Fields above) does not explicitly disclose that the head, the irrigant reservoir, the aspirant reservoir, the first irrigant port, the second irrigant body (see the 112, 2nd paragraph rejection above for explanation of this interpretation). Bensoussan, however, teach a device having a head 2 (Fig 1, comparable to head 12+13+14+15 of Abate) that is removably connectable to a body 3 (Fig 1, comparable to body 11 of Abate) via threaded connection 7+13 (as seen in Fig 1,2; Para 59,67) for the purpose of providing a device that is more hygienic by allowing the head to be discarded after use (Para 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Abate to include the head such that it is removably connectable to the body, as taught by Bensoussan, for the purpose of providing a device that is more hygienic by allowing the head to be discarded after use (Para 31). Since the irrigant reservoir, the aspirant reservoir, the first irrigant port, the second irrigant port, the aspirant port, the first channel and the second channel are all within the head of Abate, one of ordinary skill in the art would recognize that all of these elements are also removably connectable to the body. 

    PNG
    media_image4.png
    1155
    1094
    media_image4.png
    Greyscale

Re claim 28, Abate discloses that the irrigant reservoir comprises a first tapered shape (seen at the proximal end of the irrigant reservoir in Fig B above), wherein the aspirant reservoir comprises a second tapered shape (seen at the proximal end (the curve) of the aspirant reservoir in Fig B above), and wherein the first tapered shape is different than the second tapered shape (as seen in Fig B above). Additionally, Abate as 
Re claim 31, Abate discloses a portable handheld device (as seen in Fig 1; all reference numbers set forth below refer to Fig 1 unless otherwise cited) for irrigating and aspirating (Para 24) comprising: a surface (the outer surface of truncated cone-shaped exit section 32) engageable with a nose (Para 30); a body 11; a head 12+13+14+15; an irrigant reservoir 12 (Para 24); an aspirant reservoir 13 (Para 24); a first irrigant port (the distal opening of truncated cone-shaped exit section 32, labeled in annotated Fig A below); a second irrigant port (the distal opening of atomizer nozzle 29, labeled in annotated Fig A below); an aspirant port 34; a first channel (the lumen within truncated cone-shaped exit section 32, labeled in annotated Fig A below); a second channel (the lumen within concentrator 30, labeled in annotated Fig A below); a third channel (extending within channel 25, labeled in annotated Fig A below); and a pump 19+20 (Para 20), wherein the first channel is to one side of the second channel (as seen in Fig A below, the first channel is distal to the second channel and also surrounds the second channel and therefore it is to a forward side of the second channel and also to a multitude of lateral sides of the second channel), wherein when the head is connected 
Abate does not explicitly disclose that the surface engageable with a nose is compliant. Fields, however, teaches a device comprising a surface 24 (Fig 6) engageable with a nose (as seen in Fig 6) wherein the surface is compliant (Col 3, Lines 3-10) for the purpose of being soft and comfortable to the nostril during use (Col 3, Lines 3-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abate to include the surface such that it is compliant, as taught by Fields, for the purpose of being soft and comfortable to the nostril during use (Col 3, Lines 3-10). 
Although disclosing that parts of the device are intended to be disassembled (Para 7), Abate (as modified by Fields above) does not explicitly disclose that the head, the irrigant reservoir, the aspirant reservoir, the first irrigant port, the aspirant port, the first channel, and the second channel are removably connectable to the body (see the 112, 2nd paragraph rejection above for explanation of this interpretation). Bensoussan, however, teach a device having a head 2 (Fig 1, comparable to head 12+13+14+15 of Abate) that is removably connectable to a body 3 (Fig 1, comparable to body 11 of Abate) via threaded connection 7+13 (as seen in Fig 1,2; Para 59,67) for the purpose of providing a device that is more hygienic by allowing the head to be discarded after use (Para 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Abate to include the head such that it is removably connectable to the body, as taught by Bensoussan, for the purpose of providing a device that is more hygienic by allowing the head to be discarded after use 

    PNG
    media_image5.png
    1157
    1095
    media_image5.png
    Greyscale

Re claim 32, Abate discloses that an irrigant container having the irrigant is insertable through the second irrigant port (the “irrigant container” and the “irrigant” are only functionally recited and thus not a part of the claimed invention; therefore the device only has to be capable of receiving an irrigant from a container through the second irrigation port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings of elements 30 and 32 to the opening of nozzle 29, these limitations are met).
Re claim 33, Abate as modified by Bensoussan in the rejection of claim 31 above discloses that the second irrigant port is removably connectable to the body (due to the presence of the second irrigant port in the head 12+13+14+15; see the rejection of claim 31 for explanation as to how this limitation is met and motivation for the modification).
Re claim 34, Abate discloses that the irrigant container is a onetime use container (as set forth in the rejection of claim 32 above, the irrigant container is not a part of the claimed invention; since the device of Abate could be used with a one-time use container in the manner set forth in the rejection of claim 32 above, this limitation is met).
Re claim 35, Abate discloses that the irrigant comprises saline (as set forth in the rejection of claim 32 above, the irrigant is not a part of the claimed invention; since the device of Abate could be used with saline in the manner set forth in the rejection of claim 32 above, this limitation is met).
Re claim 36, Abate discloses that when the irrigant reservoir is filled with the irrigant, the irrigant container is in contact with the portable handheld device (as set 
Re claim 37, Abate discloses that when the aspirant reservoir has an aspirant, the aspirant is removable from the portable handheld device independently of the irrigant reservoir (as seen in Fig 2, Para 22).
Re claim 38, Abate discloses that when the aspirant reservoir has an aspirant, the aspirant is removable from the portable handheld device independently of the irrigant (as seen in Fig 2, Para 22).
Re claim 39, Abate discloses that when the aspirant reservoir has an aspirant and the irrigant reservoir has the irrigant, the aspirant is removable from the portable handheld device independently of the irrigant (as seen in Fig 2, Para 22).
Re claim 40, Abate discloses that a length of the first channel is nonparallel with a length of the second channel (as seen in Fig A above since the structures forming the channels are not parallel, their channels have lengths that are also not parallel).
Re claim 41, Abate discloses that an irrigant container having the irrigant is insertable through the second irrigant port, wherein the irrigant container is a one-time use container, wherein the irrigant comprises saline (the “irrigant container” is not a part of the claimed invention and therefore the device of Abate only has to be capable of receiving an irrigant comprising saline from a one-time use irrigant container through the second irrigant port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings 
Re claim 42, Abate discloses that an irrigant container having the irrigant is insertable through the second irrigant port, wherein the irrigant container is a one-time use container, wherein the irrigant comprises saline (the “irrigant container” is not a part of the claimed invention and therefore the device of Abate only has to be capable of receiving an irrigant comprising saline from a one-time use irrigant container through the second irrigant port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings of elements 30 and 32 to the opening of nozzle 29, these limitations are met). Additionally, Abate discloses that when the aspirant reservoir has an aspirant, the aspirant is removable from the portable handheld device independently of the irrigant (as seen in Fig 2, Para 22). Additionally, Abate as modified by Bensoussan in the rejection of claim 31 above discloses that the second irrigant port is removably connectable to the body (due to the presence of the second irrigant port in the head 12+13+14+15; see the rejection of claim 31 for explanation as to how this limitation is met and motivation for the modification).
Re claim 43, Abate discloses that an irrigant container having the irrigant is insertable through the second irrigant port, wherein the irrigant container is a one-time use container, wherein the irrigant comprises saline (the “irrigant container” is not a part of the claimed invention and therefore the device of Abate only has to be capable of receiving an irrigant comprising saline from a one-time use irrigant container through the second irrigant port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings of elements 30 and 32 to the opening of nozzle 29, these limitations are met). Additionally, Abate discloses that when the aspirant reservoir has an aspirant and the irrigant reservoir has an irrigant, the aspirant is removable from the portable handheld device independently of the irrigant (as seen in Fig 2, Para 22). Additionally, Abate as modified by Bensoussan in the rejection of claim 31 above discloses that the second irrigant port is removably connectable to the body (due to the presence of the second irrigant port in the head 12+13+14+15; see the rejection of claim 31 for explanation as to how this limitation is met and motivation for the modification).
Re claims 44, 45, 46 and 47, Abate as modified by Bensoussan in the rejection of claim 31 above discloses that when the head is removably connected to the body, the first irrigant port, the aspirant port, the first channel and the second channel are articulatable relative to the body (since connecting threads (incorporated from Bensoussan) to one another requires a screwing motion, one of ordinary skill in the art would recognize that this screwing motion results in the first irrigant port, the aspirant port, the first channel and the second channel to be articulable relative to the body).
Re claim 48, Abate discloses that when irrigation is activated, the irrigant is deliverable to a space distal and between the first irrigant port and the aspirant port (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met).
Re claim 49, Abate discloses that when the irrigation is activated, the irrigant is deliverable to a space distal and between the first channel and the second channel (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met).
Re claim 50, Abate discloses that when aspiration is activated, a negative pressure provided by the pump is in the body second channel (Para 26).
Re claim 51, Abate discloses that when the compliant surface is engaged with the nose, aspiration is activated, the irrigant is in the nose, and an aspirant is in the nose, the irrigant and the aspirant are simultaneously moveable via a negative pressure provided by the pump (Para 26).
Re claim 52, Abate discloses that when irrigation and aspiration are both activated, the irrigant is deliverable to a space distal and between the first irrigant port and the aspirant port (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met).
Re claim 53, Abate discloses that when the irrigation and the aspiration are both activated, the irrigant is deliverable to a space distal and between the first channel and the second channel (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met).
Re claim 54, Abate discloses that an irrigant container having the irrigant is insertable through the second irrigant port, wherein the irrigant container is a one-time use container, wherein the irrigant comprises saline (the “irrigant container” is not a part of the claimed invention and therefore the device of Abate only has to be capable of receiving an irrigant comprising saline from a one-time use irrigant container through the second irrigant port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings of elements 30 and 32 to the opening of nozzle 29, these limitations are met). Additionally, Abate discloses that when the aspirant reservoir has an aspirant, the aspirant is removable from the portable handheld device independently of the irrigant reservoir (as seen in Fig 2, Para 22). Additionally, Abate discloses that when irrigation is activated, the irrigant is deliverable to a space distal and between the first irrigant port and the aspirant port (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met), and when the irrigation is activated, the irrigant is deliverable to a space distal and between the first channel and the second channel (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met). Additionally, Abate as modified by Bensoussan in the rejection of claim 31 above discloses that when the head is removably connected to the body, the first irrigant port, the aspirant port, the first channel and the second channel are articulatable relative to the body (since connecting threads (incorporated from Bensoussan) to one another requires a screwing motion, one of ordinary skill in the art would recognize that this screwing motion results in the 
Re claim 55, Abate discloses that an irrigant container having the irrigant is insertable through the second irrigant port, wherein the irrigant container is a one-time use container, wherein the irrigant comprises saline (the “irrigant container” is not a part of the claimed invention and therefore the device of Abate only has to be capable of receiving an irrigant comprising saline from a one-time use irrigant container through the second irrigant port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings of elements 30 and 32 to the opening of nozzle 29, these limitations are met). Additionally, Abate discloses that when the aspirant reservoir has an aspirant, the aspirant is removable from the portable handheld device independently of the irrigant (as seen in Fig 2, Para 22). Additionally, Abate discloses that when irrigation is activated, the irrigant is deliverable to a space distal and between the first irrigant port and the aspirant port (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met), and when the irrigation is activated, the irrigant is deliverable to a space distal and between the first channel and the second channel (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met). Additionally, Abate as modified by Bensoussan in the rejection of claim 31 above discloses that when the head is removably connected to the body, the first irrigant port, the aspirant port, the first channel and the second channel are articulatable relative to the body (since connecting threads (incorporated from Bensoussan) to one another requires a screwing motion, 
Re claim 56, Abate discloses that an irrigant container having the irrigant is insertable through the second irrigant port, wherein the irrigant container is a one-time use container, wherein the irrigant comprises saline (the “irrigant container” is not a part of the claimed invention and therefore the device of Abate only has to be capable of receiving an irrigant comprising saline from a one-time use irrigant container through the second irrigant port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings of elements 30 and 32 to the opening of nozzle 29, these limitations are met). Additionally, Abate discloses that when the aspirant reservoir has an aspirant and the irrigant reservoir has the irrigant, the aspirant is removable from the portable handheld device independently of the irrigant (as seen in Fig 2, Para 22). Additionally, Abate discloses that when irrigation is activated, the irrigant is deliverable to a space distal and between the first irrigant port and the aspirant port (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met), and when the irrigation is activated, the irrigant is deliverable to a space distal and between the first channel and the second channel (the irrigant travels from nozzle 29 out through the opening at the distal end of element 32 and therefore the limitation is met). Additionally, Abate as modified by Bensoussan in the rejection of claim 31 above discloses that when the head is removably connected to the body, the first irrigant port, the aspirant port, the first channel and the second channel are articulatable relative to 
Re claim 57, Abate discloses a portable handheld device (as seen in Fig 1; all reference numbers set forth below refer to Fig 1 unless otherwise cited) for irrigating and aspirating (Para 24) comprising: a surface (the outer surface of truncated cone-shaped exit section 32) engageable with a nose (Para 30); a body 11; a head 12+13+14+15; an irrigant reservoir 12 (Para 24); an aspirant reservoir 13 (Para 24); a first irrigant port (the distal opening of truncated cone-shaped exit section 32, labeled in annotated Fig A below); a second irrigant port (the distal opening of atomizer nozzle 29, labeled in annotated Fig A below); an aspirant port 34; a first channel (the lumen within truncated cone-shaped exit section 32, labeled in annotated Fig A below); a second channel (the lumen within concentrator 30, labeled in annotated Fig A below); a third channel (extending within channel 25, labeled in annotated Fig A below); and a pump 19+20 (Para 20), wherein the first channel is to one side of the second channel (as seen in Fig A below, the first channel is distal to the second channel and also surrounds the second channel and therefore it is to a forward side of the second channel and also to a multitude of lateral sides of the second channel), wherein a length of the first channel is nonparallel with a length of the second channel (as seen in Fig A below, the walls of the portions of the device that form the channels are not parallel with each other and thus the channels have lengths that are nonparallel with each other), wherein when the head is connected to the body, the first channel is between the first irrigant port and the 
Abate does not explicitly disclose that the surface engageable with a nose is compliant. Fields, however, teaches a device comprising a surface 24 (Fig 6) 
Although disclosing that parts of the device are intended to be disassembled (Para 7), Abate (as modified by Fields above) does not explicitly disclose that the head, the irrigant reservoir, the aspirant reservoir, the first irrigant port, the aspirant port, the first channel, and the second channel are removably connectable to the body (see the 112, 2nd paragraph rejection above for explanation of this interpretation), or that the first irrigant port, the aspirant port, the first channel and the second channel are articulable relative to the body. Bensoussan, however, teach a device having a head 2 (Fig 1, comparable to head 12+13+14+15 of Abate) that is removably connectable to a body 3 (Fig 1, comparable to body 11 of Abate) via threaded connection 7+13 (as seen in Fig 1,2; Para 59,67) for the purpose of providing a device that is more hygienic by allowing the head to be discarded after use (Para 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Abate to include the head such that it is removably connectable to the body, as taught by Bensoussan, for the purpose of providing a device that is more hygienic by allowing the head to be discarded after use (Para 31). Since the irrigant reservoir, the aspirant reservoir, the first irrigant port, the first aspirant port, the first channel and the second channel are all within the head of Abate, one of ordinary skill in the art would recognize 

    PNG
    media_image5.png
    1157
    1095
    media_image5.png
    Greyscale

Re claim 58, Abate discloses that an irrigant container having an irrigant is insertable through the second irrigant port, wherein the irrigant is deliverable to the irrigant reservoir from the irrigant container, wherein the irrigant container is a one-time use container, wherein the irrigant comprises saline (the “irrigant container” is not a part of the claimed invention and therefore the device of Abate only has to be capable of receiving an irrigant comprising saline from a one-time use irrigant container through the second irrigant port; since one of ordinary skill in the art would recognize that this is possible using an appropriately-shaped container that could reach through the openings of elements 30 and 32 to the opening of nozzle 29, these limitations are met). Additionally, Abate discloses that when the aspirant reservoir has an aspirant, the aspirant is removable from the portable handheld device independently of the irrigant reservoir (as seen in Fig 2, Para 22). Additionally, Abate as modified by Bensoussan in the rejection of claim 57 above discloses that the second irrigant port is removably connectable to the body (due to the presence of the second irrigant port in the head 12+13+14+15; see the rejection of claim 57 for explanation as to how this limitation is met and motivation for the modification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 5,505,193 to Ballini and PG PUB 2002/0022797 to Suh disclose devices similar to that of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783